DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 January 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Brouillette on 25 February 2022.

The application has been amended as follows: 


1. (Currently Amended) A Variable Opening Reducer (VOR) for chipping excess fibers on a log or stem periphery, the VOR comprising: 
a flared butt detector configured to: 
characterize a flared butt on the log or stem; and 
calculate a baseline diameter based on the characterized flared butt; 
a reducing portion comprising:
 linear guiding elements; 
a plurality of movable chipping tools, each of the chipping tools:
revolving about a rotation axis substantially perpendicular to a longitudinal axis of the log or stem, the rotation axis being at an angle with at least one other rotation axis of another chipping tool, and 
chipping peripheral sections in excess of the calculated baseline diameter of the log or stem; 
a plurality of actuators operatively connected to the chipping tools, the actuators displacing the chipping tools along the guiding elements forming to form a substantially circular processing passageway prior to receiving the log, the passageway having a diameter substantially equal to the calculated baseline diameter of the log or stem, the reducing portion being adapted to remove peripheral sections in excess of the calculated baseline diameter of the log or wherein two of the plurality of chipping tools are displaced by the actuators along the same displacement axis;
infeed portion for moving the log or stem toward the reducing portion along the longitudinal axis of the log or stem; and 
an outfeed portion for moving the log or stem away from the reducing portion.

19. (Currently Amended) A method for chipping excess fibers on a log or stem periphery, the method comprising: 
identifying a flared butt of the log or stem; 
calculating a baseline diameter of the log or stem based on the identified flared butt; 
linearly displacing a plurality of rotating chipping tools rotating about rotation axes being at an angle with at least one other chipping tool to a fixed position to form a substantially round passageway along a longitudinal axis of the log or stem prior to the rotating chipping tools receiving the log, the passageway having a diameter about equal to the calculated baseline diameter of the log or stem and being about perpendicular to and two of the plurality of rotating chipping tools are linearly displaced along the same displacement axis; 
moving the log or stem into the formed passageway along the longitudinal log or stem axis to chip any peripheral sections in excess of the calculated baseline diameter of the log or stem.

Allowable Subject Matter
Claims 1-11, 13-14 and 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance: It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious a variable opening reducer comprising a flared butt detector and a reducing portion having linear guiding elements and moveable chipping tool where the tools are displaced along the guiding elements by actuators and “two of the chipping tools are displaced along the same displacement axis” in combination with the rest of the claimed limitations set forth in the independent claims.
The closest prior art is U.S. Patent No. 5,458,172 which discloses a variable opening reducer as discussed in the prior office action.  It has a reducing portion (1) having a plurality of movable chipping tools (10) and linear guiding elements (21) and a plurality of actuators (19) operatively connected to the chipping tools (10) which displace the chipping tools (10) along the linear guiding element.  However, as seen in figure 1 none of the chipping tools share the same displacement axis.  Instead each tools is staggered along the chipping path and thus while the displacement axes may be parallel, they are not the same.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        02/25/2022